DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2021, 10/29/2021 and 11/03/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US. Patent No. 5,731,902, hereinafter “Williams”) in view of Bassi et al. (US. Pub. No. 2008/0062164, hereinafter “Bassi”).
As to claim 1, (Currently Amended) Williams discloses an angle-of-view testing method [abstract, quantitative optical performance measurements] for a projection display device [abstract, a head-up display], comprising:
setting a reference viewpoint [figure 3, the cameras “31a-b” are set as a reference viewpoint  in place of a user’s eyes, abstract] at a same side as a reflective surface associated with the projection display device [figure 3, at the same side as the reflective surface “20” associated with the HUD];
setting a metrical marker plate [figure 3, metrical marker plate “41” at another side opposite to the reflective surface at a first distance from “31a-b”] with a metrical marker at another side opposite to the reflective surface at a first distance from the reference viewpoint;
projecting a testing picture onto the reflective surface by the projection display device [figure 3, project a testing picture “37” onto the reflective surface “20” by projection unit “17”], wherein light of the testing picture is reflected by the reflective surface toward the reference viewpoint, such that a projected image as a virtual image of the testing picture is observed at the reference viewpoint as being projected onto the metrical marker plate [figure 3, light of “37” is reflected towards cameras “31a-b” such that a projected image as a virtual image is observed by the cameras, column 3, ll. 22-37].
a coverage of the projected image with respect to the metrical marker of the metrical marker plate; and
determining an angle of view of the projection display device based on the determined coverage.
Bassi teaches an angle-of-view testing method for a projection display device [figure 1, an angle-of-view testing system], comprising: 
determining a coverage of the projected image with respect to a metrical marker of the metrical marker plate [figure 17, determine a coverage of projected image to a metrical marker of the metrical marker plate “171”]; and
determining an angle of view of the projection display device based on the determined coverage [figures 17 and 20, paragraph 168, different incident angles and varies as the screen “171” curve, obtain a map of the curved screen of different angles].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the angle-of-view testing method of Williams to determining a coverage of the projected image with respect to the metrical marker of the metrical marker plate; and determining an angle of view of the projection display device based on the determined coverage, as taught by Bassi, in order to sense display characteristics, which are then used to compute distortion data, and generate pre-compensating maps to correct for display distortions (Bassi, abstract).
As to claim 2, (Currently Amended) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 1, further comprising:

wherein the determining the coverage of the projected image comprises:
utilizing the image acquisition device to acquire a superposed image of the projected image and the metrical marker plate in response to 
determining the coverage of the projected image with respect to the metrical marker of the metrical marker plate based on the that was acquired [Bassi, figures 2a-b and 5, determine the coverage of the images on screen with respect to the dot marker based on the superimposed image]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 3, (Original) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 2, wherein the determining the coverage of the projected image further comprises:
adjusting the metrical marker plate, such that the center of the metrical marker plate is aligned with that of the projected image [Williams, figures 4a-b, adjust the marker plate, such that the center of the plate is aligned with the projected iamge, column 4, ll. 9-13].
As to claim 4, (Original) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 3, wherein each of the metrical marker plate and the testing picture comprises a horizontal centerline and a vertical centerline [Bassi, figure 4(f), horizontal 
translating the metrical marker plate, such that the horizontal centerline and the vertical centerline of the metrical marker plate coincide with the horizontal centerline and the vertical centerline of the projected image, respectively [Bassi, figure 6, correction map, revised correction map, paragraph 168, the geometry calibration rotates and translates each projector image in the overlapping area]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 5, (Original) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 4,
wherein the metrical marker comprises multiple horizontal marking lines and multiple vertical marking lines [Bassi, figure 4(f), multiple horizontal marking lines and vertical marking lines],
wherein the determining the coverage of the projected image comprises:
determining the coverage of the projected image with respect to the horizontal marking lines and/or the vertical marking lines [Bassi, figures 2a-b and 5, determine the coverage of the images on screen with respect to the dot marker based on the superimposed image], and
wherein the determining an angle of view of the projection display device comprises:
determining a vertical angle of view based on the coverage of the projected image with respect to the horizontal marking lines, and/or
determining a horizontal angle of view based on the coverage of the projected image with respect to the vertical marking lines [Bassi, paragraph 181, determine the distortion parameters including the angles of the projector relative to viewing surface]. In addition, the same rationale is used as in rejection for claim 1.
claim 6, (Currently Amended) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 5,
wherein the multiple horizontal marking lines intersect the multiple vertical marking lines to form multiple grids [Bassi, figures 4(a)-(f), multiple horizontal marking lines intersect the vertical marking lines to form multiple grids],
wherein the determining the coverage of the projected image comprises:
determining a number of grids in the multiple grids which are covered by the projected image in a horizontal direction, and/or determining a number of grids in the multiple grids which are covered by the projected image in a vertical direction [Bassi, paragraph 87, for the CC grid, assign the grid, the values of this domain CC grid will depend on whether the grid corresponds to physical markes…], and
wherein the determining an angle of view of the projection display device comprises: 
determining the horizontal angle of view based on the determined number of grids covered by the projected image in the horizontal direction [Bassi, paragraph 164, to compute the angles, denser lines on the right side of the screen…, paragraph 181, determine the distortion parameters including the angles of the projector relative to viewing surface], and/or 
determining the vertical angle of view based on the determined number of grids covered by the projected image in the vertical direction. In addition, the same rationale is used as in rejection for claim 1.
As to claim 11, (Original) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 4,
wherein the metrical marker comprises multiple concentric patterns, and each of the concentric patterns is marked with a corresponding area or a corresponding angle of view with 
wherein the determining the coverage of the projected image comprises:
determining the coverage of the projected image with respect to the multiple concentric patterns [Bassi, paragraph 58, determine the camera distortion in at least physical reference marks…], and
wherein the determining an angle of view of the projection display device comprises:
determining at least one of a horizontal angle of view and a vertical angle of view based on the coverage of the projected image with respect to the multiple concentric patterns [Bassi, paragraph 58, determine the camera distortion in at least physical reference marks…by comparing their orientations/shapes…]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 12, (Currently Amended) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 1, wherein setting the reference viewpoint comprises setting the reference viewpoint in a region in which the projected image is visible as a whole [Williams, figure 3, cameras “31a-b” are set in a region in which the projected image is visible as a whole].
As to claim 13, (Original) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 12, wherein setting the reference viewpoint comprises setting the reference viewpoint at the center of the region [Williams, figure 3, cameras “31a-b” are set at the center of the region indicated by the dashed lines crossing on “41”].
As to claim 14, (Currently Amended) see the above discussions of claims 1 and 2.
claim 15, (Original) Williams, as modified by Bassi, discloses an angle-of-view testing system for a projection display device, comprising:
an angle-of-view testing device as claimed in claim 14; and
an image acquisition device configured to acquire the superposed picture at the reference viewpoint [Williams, figure 3, the cameras “31a-b” are set as a reference viewpoint  in place of a user’s eyes, abstract, Bassi, figure 1, sensing device “11”].
As to claim 16, (Original) Williams, as modified by Bassi, discloses the angle-of-view testing system as claimed in claim 15, wherein the projection display device comprises a head-up display [Williams, abstract, a head-up display].
As to claim 17, (New) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 12, further comprising:
setting an image acquisition device at the reference viewpoint [Williams, figure 3, the cameras “31a-b” are set as a reference viewpoint  in place of a user’s eyes, abstract, Bassi, figure 1, sensing device “11”],
wherein the determining the coverage of the projected image comprises:
utilizing the image acquisition device to acquire a superposed image of the projected image and the metrical marker plate in response to that the projected image is observed at the reference viewpoint as being projected onto the metrical marker plate [Bassi, figure 1, use sensing device “11” to acquire images projected onto “18”, figures 2a-b and 5, superimposed image]; and
determining the coverage of the projected image with respect to the metrical marker of the metrical marker plate based on the superposed image that was acquired [Bassi, figures 2a-b 
As to claim 18, (New) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 17, wherein the determining the coverage of the projected image further comprises: 
adjusting the metrical marker plate, such that the center of the metrical marker plate is aligned with that of the projected image [Williams, figures 4a-b, adjust the marker plate, such that the center of the plate is aligned with the projected iamge, column 4, ll. 9-13].
As to claim 19, (New) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 18, wherein each of the metrical marker plate and the testing picture comprises a horizontal centerline and a vertical centerline, and wherein the adjusting the metrical marker plate comprises: 
translating the metrical marker plate, such that the horizontal centerline and the vertical centerline of the metrical marker plate coincide with the horizontal centerline and the vertical centerline of the projected image, respectively [Bassi, figure 6, correction map, revised correction map, paragraph 168, the geometry calibration rotates and translates each projector image in the overlapping area]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 20, (New) Williams, as modified by Bassi, discloses the angle-of-view testing method as claimed in claim 19, 
wherein the metrical marker comprises multiple horizontal marking lines and multiple vertical marking lines [Bassi, figure 4(f), multiple horizontal marking lines and vertical marking lines], 
wherein the determining the coverage of the projected image comprises: 

wherein the determining an angle of view of the projection display device comprises: 
determining a vertical angle of view based on the coverage of the projected image with respect to the horizontal marking lines, and/or 
determining a horizontal angle of view based on the coverage of the projected image with respect to the vertical marking lines [Bassi, paragraph 181, determine the distortion parameters including the angles of the projector relative to viewing surface]. In addition, the same rationale is used as in rejection for claim 1.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 7-10, such as “wherein the multiple horizontal marking lines are symmetrical with respect to the horizontal centerline of the metrical marker plate, and the multiple horizontal marking lines are arranged such that an n-th of the multiple horizontal marking lines starting from the horizontal centerline of the metrical marker plate in the vertical direction has a distance to the horizontal centerline of the metrical marker plate, a=s*tan(n*θ), wherein n is natural number, s is the first distance, and θ is a first claim 7; “wherein the determining the number of grids in the multiple grids which are covered by the projected image in the horizontal direction comprises: determining the number as a sum of the following: (a) the number of grids which are completely covered in the horizontal direction; (b) a ratio of a horizontal size of a covered part of a partly covered grid at one of the two ends of the projected image in the horizontal direction to a horizontal size of the grid as a whole; and (c) a ratio of a horizontal size of a covered part of a partly covered grid at the other of the two ends of the projected image in the horizontal direction to the horizontal size of the grid as a whole, and wherein the determining the number of grids in the multiple grids which are covered by the projected image in the vertical direction comprises: determining the number as a sum of the following: (a) the number of grids which are completely covered in the vertical direction; (b) a ratio of a vertical size of a covered part of a partly covered grid at one of the two ends of the projected image in the vertical direction to a vertical size of the grid as a whole; and (c) a ratio of a vertical size of a covered part of a partly covered grid at the other of the two claim 8; and “wherein the multiple horizontal marking lines form a first scale on the vertical centerline of the metrical marker plate, and the multiple vertical marking lines form a second scale on the horizontal centerline of the metrical marker plate, wherein the determining the coverage of the projected image comprises: determining the coverage of the projected image with respect to the first scale, and/or determining the coverage of the projected image with respect to the second scale, and wherein the determining an angle of view of the projection display device comprises: determining the vertical angle of view based on the coverage of the projected image with respect to the first scale, and/or determining the horizontal angle of view based on the coverage of the projected image with respect to the second scale”, recited by claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NAN-YING YANG/            Primary Examiner, Art Unit 2622